DETAILED ACTION
This is a first action on the merits addressing applicant’s response 16 May 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 and 34-37 are pending and examined.
Claims 19-33 and 38-46 are cancelled.

Election/Restrictions
Applicant's arguments citing the disclosure regarding Species I and Species II as having features that are applicable to each other (see elements 32 and 232 and response: page 8) are persuasive further in light of the cancellation of claims 19-33 and 38-46.  The requirement of the election between Species I and Species II is withdrawn.  Claims 1-18 and 34-37 are examined and applicant cancelled claims 19-33 and 38-46. 

Drawings
The drawings are objected to because Figs. 4-6, 8, 13-16 and 23 have lines that are faint and cannot be clearly seen.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1 and 34: “first direction” as applied to the first paragraph of each respective claim is indefinite, because as written, “a first direction” (line 3) as applicable to the “protrusion extending away from the base portion”, and “the first direction” as applicable to “the first cavity extending towards the base portion” appear to be in opposite directions.  

	Claim 8: “the first fastener central axis” lacks antecedent basis.  This limitation is initially presented in claim 5, and claim 8 does not depend from claim 5, either directly or indirectly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 13-15, 17, 18, 34 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng (U.S. Publication 2019/0249700).

	Claims 1 and 34: Deng discloses a connector comprising: 
a first body (Figs. 1-3) having a base portion (1) and a protrusion (3), the protrusion extending away from the base portion along a first direction (as shown), the first body having a first cavity (containing 19 and receiving 9) that extends into the protrusion (as shown) and towards the base portion along the first direction (as shown and best understood); 
a second body (4) having a second cavity (as shown), the second cavity shaped to receive the protrusion (receiving portions 11 and 12) such that rotation of the first body relative to the second body is blocked (as would be the result based on the shape of the articles); 
a first fastener (2) having a third cavity (receiving 23), the first fastener securable within the first cavity such that translation of the first fastener relative to the first body is blocked (as shown and best understood movement is limited by 4, 19 and head proximate 22, as the direction of translation has not been defined); and 
a second fastener (23) having a proximal portion and a distal portion (as shown), the distal portion (proximate 22 as shown in Fig. 3) securable within the third cavity such that translation of the first fastener relative to the second fastener is blocked (as would be the result), wherein 
when the protrusion is positioned in the second cavity, when the first fastener is positioned within the first cavity, and when the second fastener is positioned within the third cavity, translation of the second body relative to the first body along the first direction is blocked (as would be the result).  
Per claim 34, Deng teaches the method of assembly, resulting in the final assembly as shown in Fig. 1.  The limitations are the same as those in Fig. 1, so the method of assembly would naturally follow.

Claim 2: Deng discloses the connector of claim 1 wherein in the assembled configuration the protrusion is positioned within the second cavity such that interference between an outer surface of the protrusion (e.g., a perimeter edge) and an inner surface of the second body (e.g., a perimeter edge) blocks rotation of the first body relative to the second body (as would be the result based on the connection made), wherein the inner surface establishes a boundary of the second cavity (as would be the natural result).  

Claim 3: Deng discloses the connector of claim 1 wherein in the assembled configuration the first fastener is positioned and secured within the first cavity such that translation of the first fastener relative to the first body in the first direction is blocked (as would be the result based on the configuration of the prior art).  

2LEGAL\57637064\1Application No. 17/086,157Reply to Restriction Requirement dated February 18, 2022Claim 5: Deng discloses the connector of claim 3 wherein the first body has a first body central axis of the first cavity (as shown, proximate 21), the first fastener has a first fastener central axis of the third cavity (as shown, proximate 22), and in the assembled configuration the first body central axis and the first fastener central axis are collinear (as would be the result as defined).  

Claim 6: Deng discloses the connector of claim 1 wherein in the assembled configuration the distal portion of the second fastener is positioned within the third cavity (as shown).  

Claim 7: Deng discloses the connector of claim 6 wherein the first fastener includes an inner surface (22 that has threads (see paragraph [0027]), the distal portion of the second fastener includes an outer surface that has corresponding threads (23 as shown), and in the assembled configuration engagement of the first fastener inner surface threads and the corresponding distal portion of the second fastener threads blocks translation of the first fastener relative to the second fastener in the first direction (as would be the result).  

Claim 8: Deng discloses the connector of claim 6 wherein the second fastener has a second fastener central axis (inherent), and in the assembled configuration the first fastener central axis and the second fastener central axis are collinear (as would be the result).  

Claim 9: Deng discloses the connector of claim 1 wherein in the assembled configuration the second body is captured between the base portion of the first body and the proximal portion of the second fastener with respect to the first direction (as shown in Fig. 2).  

Claim 13: Deng discloses the connector of claim 1 wherein the protrusion is first protrusion (as shown), the first body further comprises: 
a plurality of second protrusions (as exemplified in Fig. 1) that each extend away from the base portion along either a second direction or a third direction, both the second direction and the third direction being perpendicular to the first direction (as shown).  

Claim 14: Deng discloses the connector of claim 13 wherein: 
each of the plurality of second protrusions has one of a plurality of fourth cavities (equating to the first cavity as explained above in claim 1); 
each of the plurality of second protrusions extends away from the base portion and terminates at a respective distal tip (as shown); and 
each of the plurality of fourth cavities extends through the distal tip of one of the plurality of second protrusions (as shown).  

Claim 15: Deng discloses the connector of claim 13 wherein the second direction is perpendicular to the third direction (as shown).  

Claim 17: Deng discloses the connector of claim 13 wherein the first cavity extends into the first protrusion (as shown), towards the base portion, and terminates at a base surface within the first protrusion (distal surface of 19 proximate 21).  

Claim 18: Deng disclose the connector of claim 1, further comprising a collar (portion of 2 proximate 22 as shown in Fig. 3) with a through hole (22) sized to allow passage of the distal portion through the through hole (as shown), such that the collar is captured between the proximal portion and the second body (as shown in Fig. 1).  

Claim 35: Deng discloses the method of claim 34, wherein the protrusion extends away from the base portion in a first vector of the first direction (as shown), and inserting the first fastener into the first cavity comprises: 
moving the first fastener relative to the first body in a second vector of the first direction, the second vector opposite the first vector (as shown in Figs. 1-3, this would be the natural method of assembly).  

  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng.

Claim 16: Deng discloses the connector of claim 13, wherein a first of the plurality of second protrusions extends away from the base portion along a first vector of the second direction (as shown), and a second of the plurality of second protrusions extends away from the base portion along a second vector.  Deng does not disclose wherein the second vector is opposite the first vector.  It would have been obvious at the time of filing to a person having ordinary skill in the art as a matter of design choice to have this limitation because a configuration of an invention is a matter of choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed subject matter was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP §2144.04.  One having ordinary skill in the art would have the orientation of the protrusions as necessary based on the desired direction of the connections that need to be made.  The prior art has full capability of being arranged in such a configuration without departing from the scope of operability of the prior art.

Allowable Subject Matter
Claims 3, 10-12, 36 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For similar connectors, see Cheng (U.S. Publication 2018/0051739), Miller (U.S. Publication 2020/0308826), King, Jr. (U.S. Publication 2017/0362811), Prowse (U.S. Publication 2018/0187418), Cooke (U.S. Publication 2011/0107715), Miyoshi (U.S. Publication 2011/0095527), Sanger (U.S. Patent 4,566,246) and Stoeltzlen (U.S. Patent 1,739,740).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/     Primary Examiner, Art Unit 3649